DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Objections
Claims 3,11,18 are objected to because of the following informalities:  According to the specification described on par[009,0033,0088] the claimed “UL-SCH data” is not described in these paragraph. Examiner believes the claimed “indication information of N bits indicates that the transmission of the UL-SCH data” is objected to because the “UL-SCH data” is not described in the specification.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,9-11,16-18,25-26 are rejected under 35 U.S.C. 102a(1) as being anticipated by Kang et al. (US Pat.10,020,924).
In claims 1,9,16 Kang et al. discloses a transmission method, performed by a terminal, comprising:
receiving downlink control information (DCI) (see fig.12, step S120; col.18; lines 1-15 and lines 57-61; a UE receives a CSI request included in a DCI through PDCCH requesting a CSI report on PUSCH), wherein the DCI comprises indication information of N bits, the indication information of N bits is used to indicate whether the DCI triggers transmission of physical uplink shared channel with uplink shared channel (UL-SCH) data, and N is an integer greater than or equal to 1 (see col.14; lines 18-50; col.6; lines 48-50 the CSI request includes a 1-bit field or a multi-bit field ( N bits greater than or equal to 1). If the 1-bit CSI field is “0”, the CSI report is not trigger; if the 1-bit CSI field is “1”, the CSI reported is triggered to be transmitted on PUSCH resource that is mapped to an UPlink shared channel) and performing transmission based on the indication information in the DCI (see fig.12; step S140; col.19; lines 3-10; the UE sends CSI report through PUSCH resource),
wherein N is 1, when the indication information of 1 bit is 0, it indicates that the transmission of the UL-SCH data is not triggered, and when the indication information of 1 bit is 1, it indicates that the transmission of the UL-SCH data is triggered ( see col.14; lines 18-25; If the 1-bit CSI field is “0”, the CSI report is not trigger; if the 1-bit CSI field is “1”, the CSI reported is triggered to be transmitted on PUSCH resource that is mapped to an uplink shared channel); or
when the indication information of 1 bit is 0, it indicates that transmission of UL-SCH data is triggered, and when the indication information of 1 bit is 1, it indicates that transmission of UL-SCH data is not triggered (based on the use of “OR” language above, examiner believes the cited Kang et al. reference only meets one  of the two limitations). 
In claims 2,10,17,26 Kang et al. discloses wherein the DCI further comprises an aperiodic channel state information (CSI) indication field of X bits, the aperiodic
CSI indication field of X bits is used to indicate whether transmission of the aperiodic CSI is triggered, and X is an integer greater than or equal to 1 (see col.14; lines 1-25; the aperiodic CSI feedback is performed when there is a request from a base station that triggers aperiodic CSI report (see step S120 in fig.12; col.18; lines 10-15) using a 1-bit field having values “0” and “1”).
In claims 3,11,18 Kang et al. discloses wherein a situation that the aperiodic CSI indication field of X bits indicates that the transmission of the aperiodic CSI is not triggered (see col.14; lines 13-25; the aperiodic CSI feedback is performed when there is a request from a base station. An aperiodic CSI report is not trigger when the 1-bit CSI field value is “0”); and a situation that the indication information of N bits indicates
that the transmission of the UL-SCH data is not triggered cannot coexist ( According to descriptions on the specification, par[009,003,0088] that the UL-SCH data is not described;  examiner considers the “ N bits” as “ multi-bit” in Kang et al., col.14; lines 18-38; when the CSI multi-bit value is “ 00”, no aperiodic CSI report is triggered).
In claim 25, Kang et al. discloses a base station comprising a transceiver, a memory, a processor, and a program stored on the memory and executed by the processor, when executing the program, the processor implements the transmission method according to claim 9 (see fig.15, col.20; lines 13-25; a base station 100 comprises a RF unit 130 coupled to a processor 110 and is configured to send and receive  radio signal. A memory 120 is coupled to the processor 110 and configured to store information for driving the processor 110).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7,8,15 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US Pat.10,020,924) in view of Lee et al. ( US pat.10,965,426).
In claims 7,15 Kang et al. discloses when the downlink DCI does not trigger the transmission of downlink data, the DCI includes an aperiodic CSI indication field of X bits, and the aperiodic CSI indication field is set to a state in which the transmission of aperiodic CSI is triggered, sending the aperiodic CSI on a physical uplink control channel (PUCCH) scheduled by the downlink DCI (see col.18; lines 10-60 and col.14; lines 1-25; the DCI includes CSI request field that triggers aperiodic CSI report on PUSCH. The CSI request field includes either 1 bit or multi-bits).
Kang et al. does not disclose when the downlink DCI triggers the transmission of downlink data, receiving downlink data on a physical downlink shared channel (PDSCH) scheduled by the downlink DCI, and determining whether to report aperiodic CSI based on an aperiodic CSI indication field of X bits included in the DCI.
Lee et al. discloses when the downlink DCI triggers the transmission of
downlink data, receiving downlink data on a physical downlink shared channel (PDSCH)
scheduled by the downlink DCI, and determining whether to report aperiodic CSI based
on an aperiodic CSI indication field of X bits included in the DCI ( see col.11; lines 50-57;
the eNb transmits data to the UE via PDSCH scheduled via PDCCH. In table 9, col.18; the
DCI includes CSI value field 01 that triggers the Ue report its CSI report). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Lee et al. with that of Kang et al. to trigger the DL transmission via the PDCCH. 
In claim 8, Kang et al. discloses when the aperiodic CSI indication field instructs to report the aperiodic CSI (see col.18; lines 10-15; the CSI field triggers aperiodic CSI reporting) , reporting the aperiodic CSI and feedback information of a hybrid automatic repeat request (HARQ) (see col.6; lines 48-65; uplink control information transmitted on PUSCH or Uplink shared channel  includes CQI, HARQ, ACK/NACK) corresponding to the PDSCH scheduled by the downlink DCI.
Allowable Subject Matter
Claims 6,14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
IN claims 6,14 the reason for allowance was addressed in previous action on 9/16/2022.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dinnan et al. ( US Pub.2017/0223675; Downlink Control Information in a Wireless Device and Wireless Network).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413